Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent Superintendent of the Fishkill Correctional Facility, dated November 19, 2002, as confirmed a determination of a hearing officer dated September 26, 2002, made after a Tier III disciplinary hearing, finding that the petitioner violated institutional rules and imposing a penalty.
Adjudged that the determination is confirmed insofar as reviewed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner’s claim that he received inadequate employee assistance is not supported by the record (see Matter of Rosa v Goord, 14 AD3d 747 [2005]; Matter of Otero v Selsky, 9 AD3d 631, 632 [2004]).
The petitioner’s remaining contentions are either unpreserved for appellate review or without merit (see Matter of Moolenaar v Goord, 266 AD2d 625 [1999]). Ritter, J.P., Krausman, Goldstein and Lifson, JJ., concur.